DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114 
A request for continued examination, in the “Request for Continued Examination (RCE) - 05/09/2022”, under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/09/2022has been entered.
Status of Claims
Applicant’s amendment of claims 1 and 10, and cancellation of claims 4-5, 9, 13 and 17 in “Claims - 05/09/2022” with the “Amendment Submitted/Entered with Filing of CPA/RCE - 05/21/2018”, have been acknowledged.  
This office action considers claims 1-3, 6-8, 10-12, 14-16 and 18 pending for prosecution, of which, non-elected claim 10 is withdrawn without traverse, and elected claims 1-3, 6-8, 11-12, 14-16 and 18 are presented for further examination. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-3, 6-8, 11-12, 14-16 and 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, the instant claim recites limitation “the substrate" in multiple places. There is insufficient antecedent basis for this limitation in the claim. It appears that claim amendment “a silicon substrate” was not subsequently linked to pre-amended limitation the substrate. Appropriate clarification and/or correction are/is required. For the purpose of examination, the examiner shall consider semiconductor attributes is applied to all subsequent the substrate as “the semiconductor substrate”.
Regarding Claims 2-3, 6-8, 11-12, 14-15 and 18, these are indefinite because of their dependency status from claim 1. 
Regarding claim 16, this is rejected under 35 U.S.C. 112 (b), because of its dependency status from claim 1, and further because the limitation, “the substrate” (Ln 2). There is insufficient antecedent basis for this limitation in the claim for “the substrate”. Appropriate clarification and/or correction are/is required. For the purpose of examination, the examiner shall consider semiconductor attributes is applied to the substrate as “the semiconductor substrate”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (2; Fig 6A; [0054] = (element 2; Figure No. 6A Paragraph No. [0054]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No." shall be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 1, 6-8, 11-12 and 16, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanihara; Koji (US 20150116893 A1; hereinafter Hanihara)
1.  Hanihara teaches a micro structure comprising (see the entire document Figs 6A-6D; [0054+], specifically, and as cited below): 

    PNG
    media_image1.png
    252
    481
    media_image1.png
    Greyscale

Hanihara Figure 6A
a silicon substrate  (2/(51) Fig 6A; [0054]) having a top surface (top under lying 5);  
a metal- insulator-metal (MIM) capacitor comprising: 
5a first electrode (21) with a horizontal orientation parallel to the top surface of the substrate, wherein the first electrode is embedded within the substrate so that a top surface  of the first electrode  coincides with the top surface  of the substrate; 
a dielectric layer (33) arranged on the top surface  of the first 10electrode (21); and 
a second electrode (22) arranged above the dielectric layer (33);
the micro structure further comprising:   (claim 9)
a first connecting element (31) arranged on the substrate and configured to provide connection to the first horizontal end of the top surface of the first electrode (21) and 
a passivation layer (5) formed on the substrate (2/51) between the substrate and the first connecting element (31)).


6. Hanihara as applied to the micro structure (100,300) of claim 1, further teaches, wherein the second electrode (22) is arranged on a top surface of the dielectric 5layer (33).  
7. Hanihara as applied to the micro structure of claim 6, further teaches, wherein (fig 6A) a first horizontal end of the top surface of the first electrode (21) is left uncovered by the dielectric layer (33 at left ; as 33 is over 31 not below at the firs horizontal end) and the dielectric layer (33 at right ; as 33 is over 31 not below at the firs horizontal end) extends over 10a second horizontal end of the top surface of the first electrode.  
8. Hanihara as applied to the micro structure of claim 7, further teaches, wherein (fig 6A) a first horizontal end of the top surface of the dielectric layer (33) is left uncovered (because of presence of 24 at left) by the second electrode (22) and the second electrode  extends to 15a second horizontal end of the top surface of the dielectric layer (33).  
11. Hanihara teaches a semiconductor apparatus (electrostatic actuator 4; [0057]) comprising the micro structure of claim 1.  
12. Hanihara as applied to the micro structure of claim 11, further teaches, further comprising an integrated passive device (IPD) (capacitor).  
16. Hanihara as applied to the micro structure of claim 8, further comprising: a second connecting element arranged (24) on the substrate and configured to provide connection to a second horizontal end of the second electrode (22) adjacent to the second horizontal end of the top surface of the of the dielectric layer (33).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over  Hanihara; Koji (US 20150116893 A1; hereinafter Hanihara) in view of CHEN GUOQING et al (CN 1531063 A; hereinafter Chen).
2. Hanihara as applied to the micro structure of claim 1, does not expressly disclose, wherein the top surface of the first electrode is polished.  
However, in the analogous art, Chen teaches Producing Method For Double-face Container Capacitor (Title) wherein [abstract] the top surface of electrode is polished.
Therefore, it would have been obvious to one of ordinary skill in the, before the effective filing date of the claimed invention, to incorportae Chen’s polishing into first electrode (Hanihara 21) such that, the combination of (Hanihara andChen) first electrode (21) is polished, since this will, at least, provide good contact and less resistance to contact and optimize sensitivity. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over  Hanihara; Koji (US 20150116893 A1; hereinafter Hanihara) in view of Akiba; Akira et al (US 20170183219 A2, of record; hereinafter Akiba).
3. Hanihara as applied to the micro structure of claim 1, does not expressly disclose, wherein thickness of the first electrode (121) is more than 5 µm.  
However, in the analogous art, Akiba teaches an electrostatic drive MEMS device (Figs 1-2; [0006]), wherein [0060] the fixed electrode layer 20 and the movable electrode layer 30 are typically formed of silicon substrates, wherein the thickness of the fixed electrode layer 20 is several μm to 100 μm.
Therefore, it would have been obvious to one of ordinary skill in the, before the effective filing date of the claimed invention, to configure the thickness of the first electrode (Hanihara 121) with the teaching of Akiba’s fixed electrode such that, the combination of (Hanihara and Akiba) first electrode (121) is more than 5 µm  (in pursuant to MPEP 2144.05, I)), since this will provide less resistance to switch contact and optimize sensitivity (Akiba [0060, 0062]) 
Claims 14-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hanihara; Koji (US 20150116893 A1; hereinafter Hanihara)  in view of Kubena; Randall L.et al (US 10266398 B1, of record; hereinafter Kubena).
14-15, 18. Hanihara as applied to the semiconductor apparatus of claim 11 and 1, respectively. does not expressly disclose further comprising:
For claim 14: at least one barrier layer (ALD Al.sub.2O.sub.3 coatings) extending on a surface of at least one metal layer of at least one electrode
For claim 15: the dielectric layer (140) comprises an Atomic Layer Deposition (ALD) grown aluminum oxide layer or a plasma enhanced chemical vapor deposition (PECVD) layer.
For claim 18: the first connecting element comprises a metal layer pad.
However, in the analogous art, Kubena teaches ALD Metal Coatings For High Q MEMS (Title), wherein (Col 6,  Line 65 thru Col 7 Line 2)  Al.sub.2O.sub.3/ZnO (aluminum oxide/zinc oxide) composite ALD coatings can be used to prevent charging in the dielectric layer of RF MEMS switch devices.
Col 8; L 22-30(30) Additionally, an ALD Al.sub.2O.sub.3 amorphous film beneath an ALD metal3 film actually increases a resonator's Q compared to coating that resonator with an ALD metal film alone. This is due to the reduction of surface interfacial slippage and the surface passivation that the ALD Al.sub.2O.sub.3 amorphous film provides. For example, disc resonators, to be described in detail below, having bilayer ALD Al.sub.2O.sub.3/Pt or Al.sub.2O.sub.3/Ru coatings formed according to the method of FIG. 7 have shown to have performance gains of 20% over comparable disc resonators having only Pt or Ru coatings, respectively.
Therefore, it would have been obvious to one of ordinary skill in the, before the effective filing date of the claimed invention, to incorporate ALD coated aluminum oxide coating into (Hanihara) such that, the combination of (Hanihara and Kubena) further comprising:
For claim 14: at least one barrier layer (ALD coated aluminum oxide) extending on a surface of at least one metal layer of at least one electrode
For claim 15: the dielectric layer (140) comprises an Atomic Layer Deposition (ALD) grown aluminum oxide layer (or a plasma enhanced chemical vapor deposition (PECVD) layer).
For claim 18: the first connecting element (31) comprises a metal layer pad.
The ordinary artisan would have been motivated to incorporate Kubena’s teaching into the combination of Hanihara in the manner set forth above, at least, because this inclusion prevent charging in the dielectric layer of RF MEMS switch devices (Kubena Col 7 Line 1).
Response to Arguments
Applicant's arguments “Remarks - 05/09/2022- Applicant Arguments/Remarks Made in an Amendment”, have been fully considered, but they are not persuasive because of the following:
Applicant’s amendment of independent claim 1in “Claims - 05/09/2022” changed scope of the inventions significantly, and necessitated the shift in new grounds of rejection detailed in sections I-V, supra.  The shift in grounds of rejection renders Applicant’s arguments moot.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moazzam Hossain whose telephone number is (571)270-7960.  The examiner can normally be reached on Mon to Thursday 8.30 A.M -5.00 P.M EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896
May 13, 2022